Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12 – 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 20190372750).
	Regarding claim 1, Wang teaches:
a first sensor configured to output a radio frequency (RF) signal, to receive a reflected RF signal reflected from an object, and to obtain a first measurement value for the object based on a received reflected RF signal; (The RADAR sensors 324 may include a transmitter configured to generate and emit electromagnetic waves (e.g., radio, microwaves, etc.) and a receiver configured to detect returned electromagnetic waves (0041))
a second sensor configured to obtain a second measurement value for the object by sensing a physical characteristic from the object, the physical characteristic sensed by the second sensor being different from a characteristic of the object measured as the first measurement value obtained by the first sensor; (In this example, images collected by the cameras 116A, 116F may be combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208 (0031))
a calculation range selector configured to set a first reference range based on the second measurement value, the first reference range representing a range of execution of a first calculation for selecting a position of the object using a first algorithm; (In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (0032))
and an estimator configured to perform the first calculation only on the first reference range using the first measurement value, (a first initial sampling time estimate and a first initial covariance of estimation error (0182))
and to generate a first result value as a result of performing the first calculation, the first result value representing the position of the object. (wherein the estimation is made by applying a first Mahalanobis distance as a metric(0182))
Regarding claim 3, Wang teaches wherein, when a reliability of the first range is higher than a reference value or when an additional check operation is required for the first range, the first reference range that matches the first range is selected (The effective detection limit may define a distance, beyond which, the sensing capabilities of the sensor 116A-K deteriorate, fail to work, or are unreliable  (0029))
Regarding claim 4, Wang teaches wherein the calculation range selector is configured to: set a first range based on the second measurement value obtained from the second sensor, and select the first reference range that matches a second range other than the first range among an entire range available for selection for the first reference range (In some embodiments, the effective detection limit may define a distance, within which, the sensing capabilities of the sensor 116A-K are able to provide accurate and/or reliable detection information. The operational detection angle α may define at least one angle of a span, or between horizontal and/or vertical limits, of a sensor 116A-K. As can be appreciated, the operational detection limit and the operational detection angle α of a sensor 116A-K together may define the effective detection zone 216A-D (e.g., the effective detection area, and/or volume, etc.) of a sensor 116A-K (0029)).
Regarding claim 5, Wang teaches wherein, when a reliability of the first range is lower than a reference value or when a check operation is required for the second range other than the first range, the first reference range that matches the second range is selected (Using the Mahalanobis distance as a metric, any outlier in the data may be detected, and the probability that the received data is out of sync can be determined by looking up the square of the Mahalanobis distance on a Chi-squared table (0143)).
Regarding claim 6, Wang teaches wherein the first sensor is a radio detection and ranging (RADAR) sensor (The RADAR sensors 324 may include one or more radio components that are configured to detect objects/targets in an environment of the vehicle 100 (0041)).
Regarding claim 9, Wang teaches the second sensor is an image sensor that obtains image information for the object based on reflected light reflected from the object, and the image information obtained by the second sensor corresponds to the second measurement value (Examples of the various sensors and systems may include, but are in no way limited to, one or more of cameras(0024)).
Regarding claim 12, Wang teaches:
a third sensor configured to obtain a third measurement value for the object by sensing a physical characteristic from the object (LIDAR (0024))
the physical characteristic sensed by the third sensor being different from physical characteristics sensed by the first sensor and the second sensor (The ranging and imaging system 112 may be configured to detect visual information in an environment surrounding the vehicle 100 (0030))
and wherein the calculation range selector is configured to set the first reference range based on the second measurement value and the third measurement value (The effective detection limit 204 of the ranging and imaging system 112 defines a view zone 208 (e.g., an area and/or volume, etc.) surrounding the vehicle 100 (0030))
Regarding claim 14, Wang teaches wherein, when the first range and the second range do not match with each other, the first reference range that includes the first range and the second range is selected (These overlapping detection zones may provide redundant sensing, enhanced sensing, and/or provide greater detail in sensing within a particular portion (0032)).
Regarding claim 15, Wang teaches wherein, when the first range and the second range match with each other, the first reference range that includes a third range other than the first range and the second range among an entire range available for selection is selected (These overlapping detection zones may provide redundant sensing, enhanced sensing, and/or provide greater detail in sensing within a particular portion (0032)).
Regarding claim 16, Wang teaches wherein the third sensor is a light detection and ranging (LIDAR) sensor that outputs a laser pulse, receives a reflected laser pulse reflected from the object, and obtains the third measurement value based on a received reflected laser pulse (In some embodiments, the vehicle 100 may include a ranging and imaging system 112 such as LIDAR(0030))
Regarding claim 17, Wang teaches:
wherein: the first sensor and the second sensor are configured to periodically obtain the first measurement value and the second measurement value (As shown in FIG. 1, the vehicle 100 may, for example, include at least one of a ranging and imaging system 112 (e.g., LIDAR, etc.), an imaging sensor 116A, 116F (e.g., camera, IR, etc.) (0028))
the calculation range selector is configured to periodically set the first reference range (In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (0032))
and the estimator is configured to periodically perform the first calculation and to periodically generate the first result value (Using this determination of Δt, an assumed Gaussian variable, ν, representing the noise associate with Δt, and a calculation of the Mahalanobis distance, as described below, the probability of the received data being out-of-sync can be estimated to a relatively high degree of certainty (0134))
Regarding claim 18, Wang teaches the estimator is configured to further generate a second result value based on the first result value generated periodically, and the second result value represents a distance to the object and a velocity of the object (Among other things, the RADAR sensors may be used to monitor and/or detect a position of other vehicles, pedestrians, and/or other objects near, or proximal to, the vehicle 100 (0028)).
Regarding claim 19, Wang teaches:
an object detection device configured to detect an object around a vehicle and to generate a first result value representing a position of the object (The RADAR sensors 324 may include a transmitter configured to generate and emit electromagnetic waves (e.g., radio, microwaves, etc.) and a receiver configured to detect returned electromagnetic waves (0041))
and a controller configured to control the vehicle based on the first result value (controller/microprocessor 520 (0088))
wherein the object detection device includes: a first sensor configured to output a radio frequency (RF) signal, to receive a reflected RF signal reflected from the object, and to obtain a first measurement value for the object based on a received reflected RF signal (The RADAR sensors 324 may include a transmitter configured to generate and emit electromagnetic waves (e.g., radio, microwaves, etc.) and a receiver configured to detect returned electromagnetic waves (0041))
a second sensor configured to obtain a second measurement value for the object by sensing a physical characteristic from the object, the physical characteristic sensed by the second sensor being different from a characteristic of the object measured as the first measurement value obtained by the first sensor (In this example, images collected by the cameras 116A, 116F may be combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208 (0031))
a calculation range selector configured to set a first reference range based on the second measurement value, the first reference range representing a range of execution of a first calculation for detecting the position of the object using a first algorithm (In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (0032))
and an estimator configured to perform the first calculation only on the first reference range using the first measurement value, and to generate the first result value as a result of performing the first calculation (a first initial sampling time estimate and a first initial covariance of estimation error (0182))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190372750) in view of Yoo (US 20140334265).
Regarding claim 10, Wang teaches the limitations set forth above but fails to teach wherein the first algorithm is a multiple signal classification (MUSIC) algorithm. However Yoo teaches multiple signal classification (MUSIC) algorithm (0074) being used in estimating the objects in field of view of sensors. Wang and Yoo are considered analogous since they are both in the field of sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Wang and Yoo in order to improve resolution and accuracy of the radar.
Allowable Subject Matter
Claim 2,7,8,11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648